DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Struts 1405 are described in par. 87-89, but not shown in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the word “further” should be deleted as the limitation “further comprising three of the struts” means to further limit the number of struts to be three for claim 3 limitation of “one or more struts.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “smooth” in claim 12 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative term “smooth” renders the limitation of “laminar flow” indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan et al. (PG Pub. 2018/0126130).
Regarding Claim 1, Nitzan discloses a device comprising:
a catheter (see catheter 702) with a proximal portion and a distal portion (see Fig. 7);


Regarding Claim 2, Nitzan discloses wherein when the impeller operates within a blood vessel, blood flows through a housing (see housing 730, Fig. 9A) of the impeller assembly without recirculation (see par. 159 and 175).
Regarding Claims 3 and 14, Nitzan discloses the impeller assembly comprises a cap (see holder 713) secured to the distal portion and one or more struts extending from the cap to the housing (see struts creating “Mercedes-wheel” shape; Fig. 20 and par. 174).
Regarding Claims 4 and 15, Nitzan discloses wherein the housing (see 730, Fig. 9A and equivalent 1030, Fig. 25) has a diameter greater than a diameter of the cap (see holder 713 and equivalent 1013; Fig. 19, 25 and 26A), further wherein a proximal base of the housing, the cap, and the one or more struts define the inlet (see par. 174 and 203; Fig. 25). Figure 25 is just a more detailed view of Fig. 9A so one can see the relative sizes between the components.
Regarding Claims 5 and 19, Nitzan discloses wherein the strut comprises an inflation lumen extending therethrough for inflating a balloon (see distal restrictor 712; Fig. 9A and 19) mounted on the impeller assembly (see par. 23 and 174). The examiner 
Regarding Claims 6 and 16, Nitzan discloses wherein the strut is substantially parallel to an axis of the impeller and protrudes radially inward from at least a portion of an inner surface of the impeller housing (see modified Fig. 20 below).

    PNG
    media_image1.png
    228
    370
    media_image1.png
    Greyscale

Regarding Claims 7 and 17, Nitzan discloses the strut defines a vane (see membrane 716, equivalent 816) within the impeller assembly that channels fluid flow when the impeller operates to thereby prevent the recirculation or vortices (see par. 159-160, 178 and Fig. 9A, 11). The examiner considers the vane extends from the struts of holder 713 because Nitzan discloses the vane (membrane) is coupled to the distal restrictor 712 and distal restrictor 712 encompasses holder 713 (see par. 174).  Figure 11 provides a bird’s eye view of the role the membrane plays in the system.
Regarding Claim 10, Nitzan discloses further comprising a medicament lumen extending through the catheter and terminating substantially within a proximal portion of 
Regarding Claim 11, Nitzan discloses wherein the catheter comprises a tube (see tube 702) with a drive cable (see drive shaft 703) extending there through with a cap (see holder 713) connected around a terminal portion of the tube, with the impeller housing mounted to the cap by a plurality of struts that define vanes that promote laminar flow of fluids through the impeller assembly (see rejection of similarly worded Claims 1, 3, and 7 above).
Regarding Claims 12 and 20, Nitzan discloses wherein the impeller housing includes one or more outlets around a distal portion of the impeller (see outlet 614), wherein operation of the impeller within a blood vessel drives blood into the impeller assembly via the inlets (see inlet 612; Fig. 6) and out of the impeller assembly via the outlets such that the blood exhibits smooth laminar flow without the recirculation or vortices (see par. 141 and 159).
Regarding Claim 13, Nitzan discloses a method of treating edema, the method comprising:
inserting into an innominate vein of a patient (see par. 27) a distal portion of a catheter (see distal restriction member; par. 177), the catheter comprising an impeller assembly (see impeller 715 and equivalent 815) on the distal portion; and
driving an impeller disposed within the impeller assembly to thereby decrease pressure at a lymphatic duct (see par. 143), wherein a proximal portion of the impeller assembly is configured to facilitate flow into an inlet of the impeller assembly without .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan et al. (PG Pub. 2018/0126130) in view of Toellner et al. (PG Pub. 2013/0177432).
Regarding Claim 9, Nitzan discloses further comprising three of the struts (see Fig. 20). Nitzan does not disclose wherein each of the three struts defines a vane within the impeller assembly that channels fluid flow when the impeller operates to thereby prevent the recirculation or vortices. Toellner discloses a similar impeller with three struts (see struts 25-27; Fig. 5) wherein each of the three struts defines a vane (see vanes 19-20) within the impeller assembly that channels fluid flow when the impeller operates to thereby prevent the recirculation or vortices (see par. 11, 114 and Fig. 17). Toellner teaches an impeller blade that is not pierced by struts prevents interference to fluid flow which is favorable for smooth flow (see par. 11). Toellner further teaches the struts follow the contour of the blade in a hydrodynamically favorable manner which the .
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose lumens in the body of the strut forming the vane. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell et al. (PG Pub. 2012/0178986) discloses a large diameter and shaping the diffuser to control desired fluid properties such as laminar flow and pressure gradients (see par. 104), but does not disclose the specifics of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792     

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792